
	

115 SRES 64 IS: Congratulating the Plastics Industry Association on its 80th anniversary.
U.S. Senate
2017-02-17
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		III
		115th CONGRESS
		1st Session
		S. RES. 64
		IN THE SENATE OF THE UNITED STATES
		
			February 17 (legislative day, February 16), 2017
			Mr. Johnson submitted the following resolution; which was referred to the Committee on the Judiciary
		
		RESOLUTION
		Congratulating the Plastics Industry Association on its 80th anniversary.
	
	
 Whereas the Plastics Industry Association is the leading association in the United States that represents companies in the plastics industry;
 Whereas the Plastics Industry Association was founded as the Society of the Plastics Industry in 1937 in Shawnee-on-Delaware, Pennsylvania, as the collective voice of a then-nascent plastics industry and has since become the chief advocate for the entire plastics supply chain, including plastics machinery manufacturers, plastics material suppliers, plastics processors, moldmakers, recyclers, and consumer brand owners;
 Whereas, today, the Plastics Industry Association represents the interests of an industry that makes regular and vital contributions to the healthcare, automotive, advanced manufacturing, transportation, aeronautics, building and construction, telecommunications, recycling, packaging, and consumer electronics sectors;
 Whereas, over the course of the 80-year history of the Plastics Industry Association, the association has—
 (1)advocated for the use of plastics; and (2)presided over the development of plastic from a low-cost replacement for metals, wood, glass, marble, shell, and other traditional materials to the sustainable material of choice because of its strength, light weight, recyclability, and design versatility;
 Whereas the Plastics Industry Association hosts NPE: The Plastics Show, which is the second largest trade show in the United States and attracts more than 60,000 plastics professionals from more than 100 countries to the United States every 3 years;
 Whereas the Plastics Industry Association has hosted NPE: The Plastics Show in the United States since the show was first founded in 1946 and the show has served as a platform for growth and innovation in the plastics industry of the United States for 70 years;
 Whereas the Federal Government, through the War Production Board, recognized the importance of plastics and the contributions of plastics to the war effort during World War II, a conflict in which plastics played an essential military role with respect to weaponry, aircraft, wire and cable technology, medical devices, and troop supplies; and
 Whereas the plastics industry generates $418,000,000,000 in revenue annually in the United States and supports approximately 954,000 jobs: Now, therefore, be it
		
	
 That the Senate— (1)congratulates the Plastics Industry Association on its 80th anniversary;
 (2)reaffirms the crucial role that plastics have played over the last 80 years and continue to play in strengthening the economy of the United States and improving the everyday lives of the people of the United States; and
 (3)recognizes the importance of continued investment in plastics, manufacturing, research, and education in the fields of science, technology, engineering, and mathematics.
			
